UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6015


GLENN LEE WILLIAMS,

                Petitioner – Appellant,

          v.

DARLENE DREW,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(6:10-cv-02412-TLW)


Submitted:   February 28, 2011            Decided:   March 9, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn Lee Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Glenn Lee Williams, a federal prisoner, appeals the

district     court’s      order    accepting      the   recommendation      of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.                We have reviewed the record

and find no reversible error.                  Accordingly, we affirm for the

reasons    stated    by     the    district      court.      Williams     v.   Drew,

No. 6:10-cv-02412-TLW (D.S.C. Dec. 17, 2010).                      We dispense with

oral   argument     because       the    facts    and   legal      contentions    are

adequately    presented      in    the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2